UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 9, 2014 HENNESSY ADVISORS, INC. (Exact name of registrant as specified in its charter) California 000-49872 68-0176227 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7250 Redwood Blvd., Suite 200 Novato, California (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code:(415) 899-1555 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (d)Hennessy Advisors, Inc. (“Hennessy Advisors”) issued a press release announcing that the Board of Directors of Hennessy Advisors increased the size of the Board to nine members and appointed Susan Weber Pomilia as an independent director to fill the vacancy on the Board, effective April9, 2014.Susan Weber Pomilia will serve until the annual meeting of shareholders of Hennessy Advisors to be held in 2015 and until her successor is duly elected and qualified.The Board also appointed Susan Weber Pomilia to the Nominating Committee of the Board. A copy of the press release is being furnished as Exhibit99.1 to this Current Report on Form8-K and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits Exhibit Description Press release issued April9, 2014 by Hennessy Advisors announcing the appointment of a new independent director to the Board of Directors. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HENNESSY ADVISORS, INC. April 9, 2014By:/s/ Teresa M. Nilsen Teresa M. Nilsen Executive Vice President 3 HENNESSY ADVISORS, INC. Exhibit Index to Current Report on Form 8-K dated April9, 2014 Exhibit Description Press release issued April 9, 2014 by Hennessy Advisors announcing the appointment of a new independent director to the Board of Directors.
